  Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 1 of 16 PageID #: 95
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

   YANNIS BONIKOS and RIGEL SHAHOLLI,
   individually and on behalf of others similarly         Case No. 1:17-cv-06076-ARR-RER
   situated,

          Plaintiffs,
                                                             JOINT PRE-TRIAL ORDER
                          v.

   50 FRONT STREET ENTERPRISES, INC.
   (d/b/a “Mykonos”), PETER KAZAMIAS, JOHN
   DOE CORP. #1 (d/b/a “50 Front”), JOHN DOE
   CORPS. #2-10, and JOHN DOES 1-10,

          Defendants.
 Trial Counsel

                                             Trial Counsel for Plaintiffs:
Anthony R. Portesy (AP-3804)
Douglas Varracalli (DV-3756)
Varacalli & Hamra LLP
32 Broadway, Suite 1818
New York, NY 10004
Tel: (646) 590-0571
Fax (646- 619-4012
E-mail: aportesy@vhllp.com
        dvaracalli@vhllp.com


                                            Trial Counsel for Defendants:

Tanner Bryce Jones
The Law Office of T. Bryce Jones
745 5th Avenue
Suite 500
New York, NY 10151
Tel: 917-405-0137
Fax: 212-207-3111
E-mail: bryce@sagacitylaw.com

 Jurisdiction

                                             Plaintiffs’ Statement

Plaintiff asserts that subject matter jurisdiction exists over their Fair Labor Standards Act (“FLSA”) claims
pursuant to 28 U.S.C. §1331, in so far as the FLSA is federal statue, 29 U.S.C §201 et seq. and thus presents a
federal question. With respect to plaintiff’s New York Labor Law (“NYLL”) claims, it is asserted that
   Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 2 of 16 PageID #: 96
supplemental jurisdiction exists pursuant to 28. U.S.C. §1367 as the NYLL claims share a common nucleus of
operative facts with the FLSA claims.

                                                 Defendants’ Statement

Defendants do not dispute that this Court has subject matter jurisdiction over this matter; nor do they dispute
that the Eastern District is the appropriate venue for this matter.


 Claims and Defenses to be Tried

                                              Plaintiffs’ Statement

This is an action for monetary damages brought by the Plaintiffs Yannis Bonikos and Rigel Shaholli. Plaintiffs
bring this suit alleging violations of the Fair Labor Standards Act of 1938, 29 U.S.C. §201 et seq. (“FLSA”),
violations of the New York Labor Law, N.Y Lab. Law §§190, et seq. and 650, et seq. (“NYLL”) and the
spread of hours’ and overtime wage orders of the New York Commission of Labor codified in the New York
Codes, Rules and Regulations (“NYCRR”) specifically, 12 NYCRR § 146, et seq. Plaintiff asserts the
following claims, all of which remain to be tried:

   a. Violation of the Overtime Wage Provisions of the FLSA. Plaintiffs allege that Defendants were their
      employers and willfully failed to pay them overtime at 1.5 times their regular rate hour hours above 40
      worked in a week. 29 U.S.C. §§ 207(a), 255. (See Compl. §91-§97)
   b. Violation of the Overtime Wage Provisions of the NYLL. Plaintiffs allege that Defendants were their
      employers and willfully failed to pay them overtime at 1.5 times their regular rate for all hours worked
      over 40 worked in a week. 12 N.Y.C.R.R. § 146-1.4. (See Compl. §98-§101)
   c. Violation of the Spread of Hours Provisions of the NYLL. Plaintiffs allege that Defendants were their
      employers and willfully failed to pay him overtime at 1.5 times his regular rate for all hours worked over
      40 worked in a week. 12 N.Y.C.R.R. § 146-1.4. (See Compl. §102-§105).
   d. Violation of the Notice and Recordkeeping Provisions of the NYLL. Plaintiffs allege that Defendants
      were their employers and failed to provide them with a written notice, in English and Greek (Plaintiff’s
      primary language), of his rate of pay and other information as required by the NYLL § 195(1). (See Compl.
       §106-§108)
   e. Violation of the Wage Statement Provisions of the NYLL. Plaintiffs allege that Defendants were their
      employers and failed to provide them with wage statements together with each payment of wages, as
      required by NYLL § 195(3). (See Compl. §109-§111)

                                              Defendants’ Statement

Defendants assert that their payment of wages to Plaintiffs were valid in all respects in that they were either paid
time and half for all hours worked over 40 hours or they were properly classified as exempt. Defendants also assert
that Plaintiffs did not work the hours they alleged to have worked. Additionally, any claims for liquidated damages
are barred by the provisions of 29 U.S.C. 260, NYLL §§ 198(1-a) and 663(1) because the acts and omissions
complained of were done in good faith and with reasonable grounds for believing that the acts or omissions were
not in violations of the FLSA. . Additionally, Defendant claims that Plaintiffs’ claims are barred by the provisions
of Section 29, U.S.C. 259, because all actions taken in connection with the Plaintiffs compensation were done in
good faith and in conformity with and in reliance upon written administrative regulations, orders, rulings,
approvals, interpretations, and written and unwritten administrative practices or enforcement policies of the
Administrator of the Wage and Hour Division of the United States Department of Labor.
   Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 3 of 16 PageID #: 97
 Jury/Non-Jury

 This case is to be tried with a jury before the court. Pending the Court’s decision on the additional witnesses
 provided after the close of discovery, the Parties anticipate the trial lasting from two (2) to five (5) days.
 Trial Before Magistrate Judge


The parties do not consent to a trial before Magistrate Judge Ramos E. Reyes.

Damages and Relief

          Plaintiffs seek back wages for overtime violations and liquidated damages pursuant to the FLSA.
  Plaintiffs also seek overtime, spread of hours, liquidated damages, and record keeping violations pursuant
  to the NYLL. Plaintiffs’ overtime and liquidated damage claims are pursuant to 29
  U.S.C §§ 207, 216(b), New York Labor Law Articles 6 & 19, and 12 NYCRR §§ 146, et seq.
  Plaintiffs’ spread of hour’s claim is pursuant to New York Labor Law Articles 6 & 19, and 12 NYCRR
  §§ 146, et seq. Plaintiff’s relief for statutory violations are pursuant to New York Labor Law Article 6
  §§ 195(1),(3) and 198-1(b),(d). A calculation of damages based upon Plaintiffs’ best recollections is
  attached as Exhibit “1”, and is incorporated by reference herein.

           Plaintiffs are seeking compensation for unpaid overtime compensation. In order to calculate the
  Plaintiff’s overtime claims, his regular rate of pay must first be determined. Llolla v. Karen Gardens Apt.
  Corp., 2014 U.S. Dist. LEXIS 44884, *24 (E.D.N.Y. Mar. 10, 2014). In order to calculate the Plaintiff’s
  regular rate of pay, the salary paid is divided by 40 regular hours. See 29 C.F.R. §778.113; 12 NYCRR
  § 146-3.5(b); Yuquilema v. Manhattan's Hero Corp., 2014 U.S. Dist. LEXIS 120422, *14 (S.D.N.Y. Aug.
  26, 2014) (“[T]here is a rebuttable presumption that a weekly salary covers the first 40 hours”). One and
  one half times this regular rate of pay is multiplied by the number of overtime hours the Plaintiff worked
  in the set time interval and then that product was multiplied by the approximate number of weeks within
  that set time interval.

         Plaintiffs are seeking compensation for unpaid spread of hours compensation pursuant to 12
  NYCRR § 146-1.6. Plaintiff’s spread of hours compensation is calculated by multiplying the applicable
  minimum wage rate by the number of days the Plaintiff worked more than ten hours. Rodriguez v. Obam
  Mgmt., 2016 U.S. Dist. LEXIS 34154, *16 (S.D.N.Y. Mar. 14, 2016) (internal quotations and citations
  omitted).

           Plaintiffs are also claiming maximum statutory damages for the Defendants’ failure to provide
  proper annual wage statements under N.Y. Lab. Law § 195(1), 198(1-b). This section provides for a
  statutory remedy of $5,000.00. Plaintiff is also claiming maximum statutory damages for the Defendants’
  failure to provide proper weekly wage statements under N.Y. Lab. Law § 195(3), 198(1-d). This section
  also provides for a statutory remedy of $5,000.00.

         Plaintiffs are seeking liquidated damages at a rate of 100% of back wages for the time period in
  which the NYLL was applicable, and 100% of back wages for the time period under which FLSA
Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 4 of 16 PageID #: 98




     applied. Where there was an overlap between the statutory period of the FLSA and
     NYLL, Plaintiffs seek liquidated damages under both laws as they serve different
     interests. See, e.g., Yu Y. Ho v. Sim Enters., 2014 U.S. Dist. LEXIS 66408, *50-51
     (S.D.N.Y. May 13, 2014); Ahmed v. Subzi Mandi, Inc., 2014 U.S. Dist. LEXIS
     115228, *14 (E.D.N.Y. May 27, 2014).

             Plaintiffs seek seeking prejudgment interest pursuant to N.Y Lab. Law
     §198(1-a) at a rate of 9% per annum on the New York State causes of action. Because
     the underpayments occurred at various times, interest was computed from a single
     reasonable intermediate date. See Gunawan v. Sake Sushi Rest., 897 F.Supp2d 76, 93
     (E.D.N.Y 2012). The prejudgment interest rate was multiplied by amounts owed.
     This was then multiplied by the approximate number of years within that set time
     interval. It should be noted that prejudgment interest is ongoing. In addition, under
     New York law, prejudgment interest may be awarded in addition to liquidated
     damages. See Gonsalez v. Marin, 2014 U.S. Dist. LEXIS 77421,
     *41 (E.D.N.Y. Apr. 25, 2014); Maldonado v. La Nueva Rampa, Inc., 2012 U.S. Dist.
     LEXIS 67058,*36-37 (S.D.N.Y. May 14, 2012).

             Lastly, Plaintiffs are seeking reasonable attorneys’ fees and costs incurred in
     prosecuting this action. Notably, under both the FLSA and the NYLL, a successful
     plaintiff must recover his attorneys’ fees and costs. See 29 U.S.C. 216(b); N.Y Lab.
     Law §663; LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 763 (2d Cir. 1998). If the
     Plaintiff prevails on any of his claims, a fee application will be made to the Court
     based on a fee application.




   Stipulations of Law And Fact

                                           Joint Stipulations of Fact
               1. Plaintiffs filed this action on October 17th, 2017 in the United States District
                   court in the Eastern District of New York.
               2. Each Defendant was timely served with the Complaint.
               3. Plaintiffs never sought certification as a class action.
               4. Plaintiffs are former employees of Defendants.
               5. Defendants did not provide Plaintiffs with proper pay stubs under the NYLL.
               6. Defendants did not provide Plaintiffs with proper notices of payrate under
                   the NYLL.
               7. Mykonos is a Greek restaurant owned and operated by 50 Front Street
                   Enterprises, Inc.
               8. Peter Kazamias is President of 50 Front Street Enterprises Inc.
               9. Plaintiff Bonikos was hired in the Mykonos restaurant.
               10. Plaintiff Shaholli was hired as a kitchen helper in the Mykonos restaurant.

                                        Joint Stipulations of Law
               1. The Court has subject matter jurisdiction for Plaintiffs’ claims under 28
Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 5 of 16 PageID #: 99



                     U.S.C. 1331 pursuant to claims asserted under the FLSA, 29 U.S.C. 201 et
                     seq.
                2.   Plaintiffs’ claims arising under the New York law are so related to the FLSA
                     that they form part of the same case or controversy, and are therefore within
                     the supplemental jurisdiction of the Court. 28 US.C. 1367.
                3.   That statute of limitations for FLSA actions is two (2) years, or three years in
                     cases of “willful” violations. 29 U.S.C. 255
                4.   The statute of limitations under the New York Labor Law is six (6) years.
                     N.Y. Lab. Law 198(3), 663(3).
                5.   Under both federal and New York law, a non-exempt employee must be paid
                     at the rate of one and one half times the employee’s regular hourly rate for
                     each hour the employee works in excess of 40 hours in a given workweek. 29
                     U.S.C. § 207; 12 NYCRR § 146-1.4.
                6.   Plaintiff Shaholli’s employment does not fall under an exemption from the
                     FLSA or the NYLL requirement to pay time and a half to an employee
                     working excess of 40 hours in any given week.
    Witnesses

   **SUBJECT TO COURT’S RULING ON PLAINTIFF’S MOTION IN LIMINE/LTR
   MOTION TO EXCLUDE:

     Witness Name                     Objection      Basis for     Response             Basis for
                                                     Objection                          Response
     Yannis Bonikos

     Rigel Shaholli

     Peter Kazamias

     Steven Rogers                    Provided      FRCP RULE      Co-worker of         FRCP
                                     8/29/18        26             Plaintiffs,          26(a)(1)(A)(i)
                                     after          FRCP RULE      identified in        FRCP 37;
                                     8/15/18        37;            Plaintiffs’          relevant case
                                     close of       Relevant       depositions;         law
                                                    case law       evidence is
                                     discovery.
                                                                   therefrore not
                                                                   new and
                                                                   Plaintiffs are not
                                                                   subject to
                                                                   surprise.
                                                                   Exclusion is an
                                                                   extraordinary
                                                                   remedy and
                                                                   should not be
                                                                   granted.
     Dean Clavio                      Provided      FRCP RULE      Co-worker of         FRCP
                                      8/29/18       26             Plaintiffs           26(a)(1)(A)(i)
                                      after         FRCP RULE      identified in        FRCP 37;
                                      8/15/18       37;            Plaintiffs’          relevant case
                                      close of      Relevant       depositions;         law
                                                    case law       evidence is
                                      discovery.
Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 6 of 16 PageID #: 100



                                                      therefore not
                                                      new and
                                                      Plaintiffs are not
                                                      subject to
                                                      surprise.
                                                      Exclusion is an
                                                      extraordinary
                                                      remedy and
                                                      should not be
                                                      granted
     Kayla McCambridge

     John Lisi               Provided     FRCP RULE   Co-worker of         FRCP
                             8/29/18      26          Plaintiffs           26(a)(1)(A)(i)
                             after        FRCP RULE   Identified by        FRCP 37;
                             8/15/18      37;         Plaintiffs in        relevant case
                             close of     Relevant    their Rule 26        law.
                                          case law    disclosures and
                             discovery.
                                                      depositions;
                                                      evidence is
                                                      therefore not
                                                      new and
                                                      Plaintiffs are not
                                                      subject to
                                                      surprise.
                                                      Exclusion is an
                                                      extraordinary
                                                      remedy and
                                                      should not be
                                                      granted.
                             Provided     FRCP RULE   Co-worker of         FRCP
     Jose Galvez             8/29/18      26          Plaintiffs           26(a)(1)(A)(i)
                             after        FRCP RULE   identified in        FRCP 37;
                             8/15/18      37;         Plaintiffs’          relevant case
                             close of     Relevant    depositions;         law.
                                          case law    evidence is
                             discovery.
                                                      therefore not
                                                      new and
                                                      Plaintiffs are not
                                                      subject to
                                                      surprise.
                                                      Exclusion is an
                                                      extraordinary
                                                      remedy and
                                                      should not be
                                                      granted.
     Chintia Lemus Nova      Provided     FRCP RULE   Co-worker of         FRCP
                             8/29/18      26          Plaintiffs           26(a)(1)(A)(i)
                             after        FRCP RULE   Identified by        FRCP 37;
                             8/15/18      37;         Plaintiffs in        relevant case
                             close of     Relevant    their Rule 26        law.
                                          case law    disclosures and
                             discovery.
                                                      depositions with
                                                      the wrong name;
                                                      evidence is
Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 7 of 16 PageID #: 101



                                                      therefore not
                                                      new and
                                                      Plaintiffs are not
                                                      subject to
                                                      surprise.
                                                      Exclusion is
                                                      extraordinary
                                                      remedy and
                                                      should not be
                                                      granted.
     Barry Clark             Provided     FRCP RULE   Co-worker of         FRCP
                             8/29/18      26          Plaintiffs           26(a)(1)(A)(i)
                             after        FRCP RULE   identified in        FRCP
                             8/15/18      37;         Plaintiffs’          26(a)(1)(A)(i)
                             close of     Relevant    depositions;         FRCP 37;
                                          case law    evidence is          relevant case
                             discovery/
                                                      therefore not        law.
                                                      new and
                                                      Plaintiffs are not
                                                      subject to
                                                      surprise.
                                                      Exclusion is
                                                      extraordinary
                                                      remedy and
                                                      should not be
                                                      granted.
     Rob Finnerty            Provided     FRCP RULE
                             8/29/18      26
                             after        FRCP RULE
                             8/15/18      37;
                             close of     Relevant
                                          case law
                             discovery.
     Angelo Angelis          Provided     FRCP RULE   Identified in        FRCP
                             8/29/18      26          multiple             26(a)(1)(A)(i)
                             after        FRCP RULE   communications       FRCP 37;
                             8/15/18      37;         between counsel      relevant case
                             close of     Relevant    at the start of      law
                                          case law    discovery;
                             discovery
                                                      evidence is
                                                      therefore not
                                                      new and
                                                      Plaintiffs are not
                                                      subject to
                                                      surprise.
                                                      Exclusion is
                                                      extraordinary
                                                      remedy and
                                                      should not be
                                                      granted.
     George Kokinos          Provided                 Co-worker of         FRCP
                             8/29/18                  Plaintiffs           26(a)(1)(A)(i)
                             after                    Identified by        FRCP 37;
                             8/15/18                  Plaintiffs in        relevant case
                             close of                 their Rule 26        law.
                                                      disclosures and
Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 8 of 16 PageID #: 102



                             discovery               depositions.
                                                     Evidence is
                                                     therefore not
                                                     new and
                                                     Plaintiffs are not
                                                     subject to
                                                     surprise.
                                                     Exclusion is
                                                     extraordinary
                                                     remedy and
                                                     should not be
                                                     granted.
     Kim Hentschel           Provided    FRCP RULE   Co-worker of         FRCP
                             8/29/18     26          Plaintiffs           26(a)(1)(A)(i)
                             after       FRCP RULE   identified in        FRCP 37;
                             8/15/18     37;         Plaintiffs’          relevant case
                             close of    Relevant    depositions;         law.
                                         case law    evidence is
                             discovery
                                                     therefore not
                                                     new and
                                                     Plaintiffs are not
                                                     subject to
                                                     surprise.
                                                     Exclusion is
                                                     extraordinary
                                                     remedy and
                                                     should not be
                                                     granted.
     Elizabeth Serrano       Provided    FRCP RULE   Co-worker of         FRCP
                             9/7/18      26          Plaintiffs           26(a)(1)(A)(i)
                             after       FRCP RULE   identified in        FRCP 37;
                             8/15/18     37;         Plaintiffs’          relevant case
                             close of    Relevant    depositions;         law.
                                         case law    evidence is
                             discovery
                                                     therefore not
                                                     new and
                                                     Plaintiffs are not
                                                     subject to
                                                     surprise.
                                                     Exclusion is
                                                     extraordinary
                                                     remedy that
                                                     should not be
                                                     granted.
     Kimberly Ortega         Provided    FRCP RULE   Co-worker of         FRCP
                             9/7/18      26          Plaintiffs           26(a)(1)(A)(i)
                             after       FRCP RULE   identified in        FRCP 37;
                             8/15/18     37;         Plaintiffs’          relevant case
                             close of    Relevant    depositions;         law.
                                         case law    evidence is
                             discovery
                                                     therefore not
                                                     new and
                                                     Plaintiffs are not
                                                     subject to
                                                     surprise.
Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 9 of 16 PageID #: 103



                                                                Exclusion is
                                                                extraordinary
                                                                remedy that
                                                                should not be
                                                                granted.
     Vicky Salamoras                Provided     FRCP RULE      Known to             FRCP
                                    9/7/18       26             Plaintiffs to be     26(a)(1)(A)(i)
                                    after        FRCP RULE      witnesses to         FRCP 37;
                                    8/15/18      37;            allegations in       relevant case
                                    close of     Relevant       the complaint;       law.
                                                 case law       evidence is
                                    discovery
                                                                therefore not
                                                                new and
                                                                Plaintiffs are not
                                                                subject to
                                                                surprise.
                                                                Exclusion is
                                                                extraordinary
                                                                remedy that
                                                                should not be
                                                                granted.
     Konstantina Christodoulou      Provided     FRCP RULE      Known to             FRCP
                                    9/7/18       26             Plaintiffs to be     26(a)(1)(A)(i)
                                    after        FRCP RULE      witnesses to         FRCP 37;
                                    8/15/18      37;            allegations in       relevant case
                                    close of     Relevant       the complaint;       law.
                                                 case law       evidence is
                                    discovery
                                                                therefore not
                                                                new and
                                                                Plaintiffs are not
                                                                subject to
                                                                surprise.
                                                                Exclusion is
                                                                extraordinary
                                                                remedy that
                                                                should not be
                                                                granted.


           In submitting this table, the parties await the court’s ruling on Plaintiffs’ letter
           request to exclude certain witnesses or, in the alternative, require Defendants to
           pay for their depositions.

    Deposition Transcripts

    Defendants intend to rely on the following deposition testimony for any and all reasons
    permitted under the Federal Rules of Evidence. Defendants reserve the right to use any
    portion of any deposition for the purposes of impeachment.

     DEPOSITION OF                  PAGE RANGE
     YANNIS BONIKOS                 4-20
     YANNIS BONIKOS                 34-37, 57-60
     YANNIS BONIKOS                 80-95
     YANNIS BONIKOS                 100-125
Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 10 of 16 PageID #: 104



      RIGEL SHAHOLLI                  3-5

      RIGEL SHAHOLLI                  8-10

     Plaintiffs intend to rely on the following deposition testimony for any and all reasons
     permitted under the Federal Rules of Evidence. Plaintiffs reserve the right to use any
     portion of any deposition for the purposes of impeachment.

                       PAGES AND
     DEPOSITION OF     RANGE
     PETER
     KAZAMIAS          21, 6-15
     PETER
     KAZAMIAS          23, 20-23
     PETER
     KAZAMIAS          74, 10-17
     PETER
     KAZAMIAS          77, 14-25
     PETER
     KAZAMIAS          88, 8-25
     PETER
     KAZAMIAS          94, 4-7
     PETER
     KAZAMIAS          104, 2-17
     PETER
     KAZAMIAS          108, 11-25
     PETER
     KAZAMIAS          110, 22-26
     PETER
     KAZAMIAS          111, 5-19

     Exhibits

             Exhibit                        Objection                Basis for Objection
             1- Bonikos Pay stubs

             2- Shaholli pay stubs

             3- Bonikos Pay
                Records 2015
             4-Bonikos Pay
             Records 2016
             4- Shaholi Pay
                Records 2015
Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 11 of 16 PageID #: 105



            5- LS-54

            6- NYS-45 all Years

            7- Lease 50 Front         May be Subject to
                                      Motion in Limine
            8- Letter from OPA        May be Subject to
               Hospitality            Motion in Limine
            9- Bank records of       Provided After the Close   FRCP 26, FRCP 37,
               Plaintiffs received   of Discovery               relevant case law
               pursuant to
               subpoena.
Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 12 of 16 PageID #: 106




    Proposed Jury Instructions

    This cast arises under the Fair Labor Standards Act, the federal law that provides for the
    payment of minimum wages and time and a half over time pay for hours worked in excess of
    forty (40). The Plaintiffs claim that the Defendants did not pay the Plaintiffs the overtime
    required by law.

    In order to prevail on this claim, the Plaintiffs must prove each of the following facts by a
    preponderance of the evidence:
          First:                      That the Plaintiffs were employed by the Defendant during the time
                                      period involved;


          Second:                     That the Plaintiffs were an employee employed by an enterprise
                                      engaged in commerce or in the production of goods for commerce;
                                      and


          Third:                      That the Defendants failed to pay the Plaintiffs the overtime pay
                                      required by law.



    In the verdict form that I will explain in a moment, you will be asked to answer a series of
    questions concerning each of these factual issues.

    The parties have stipulated or agreed to the first fact—that the Plaintiff was employed by the
    Defendant—and you should consider it as established.

    With respect to the second fact—that the Plaintiff was employed by an enterprise engaged in
    commerce or in the production of goods for commerce—the term “commerce” has a very
    broad meaning and includes any trade, transportation, transmission or communication between
    any place within a state and any place outside that state. The Plaintiff was engaged in the
    “production of goods” if the Plaintiff was employed in producing, manufacturing, mining,
    handling or transporting goods, or in any other manner worked on such goods or worked in
    any closely related process or occupation directly essential to the production of goods. Finally,
    an enterprise engaged in commerce on the production of goods for commerce means an
    enterprise that has employees engaged in commerce or production of goods for commerce and
    has annual gross sales of at least $500,000.

    The Act requires an employer to pay its employees at a rate of at least one and one-half times
    their regular rate for time worked in any one work week over 40 hours. This is commonly
    known as time-and-a-half pay for “overtime” work.

    The employee’s “regular rate” during a particular week is the basis for calculating any
    overtime pay due to the employee for that week. The “regular rate” for a week is determined
    by dividing the first 40 hours worked into the total wages paid for those 40 hours. The overtime
    rate, then, would be one and one-half of that rate and would be owing for each hour in excess
    of 40 hours worked during the work week.
Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 13 of 16 PageID #: 107




    The Defendant claims that even if you should find that the Plaintiff has proved all the necessary
    facts that must be proved to establish this claim, the overtime pay law does not apply because
    of an exemption from these requirements.

    The particular exemption claimed by the Defendants is [insert applicable exemption if any
    being claimed]

    In order to receive the benefit of this exemption, the Defendant has the burden of proving by
    a preponderance of the evidence [list or describe essential elements of the claimed exemption].

    If you find that the Plaintiffs have proved the claim, and that the Defendants have failed to
    establish an exemption, then you must turn to the question of damages which the Plaintiffs are
    entitled to recover.

    The measure of damages is the difference between what the Plaintiff should have been paid
    under the Act and the amount that you find the Plaintiff actually was paid.

    The Plaintiff is entitled to recover lost wages from the present time back to no more than two
    years before this lawsuit was filed on ____________________, unless you find the employer
    either knew, or showed reckless disregard for the matter of whether its conduct was prohibited
    by the FLSA If you find that the employer knew, or showed reckless disregard for the matter
    of whether, its conduct was prohibited by the FLSA the Plaintiff is entitled to recover lost
    wages from the present time back to no more than three years before this lawsuit was filed.

    The Plaintiff is entitled to recover lost wages from the present time back to no more than six
    years before this lawsuit was filed on ____________________ for overtime claims under the
    New York Labor Law.

    In addition to the claims set forth under the FLSA, Plaintiffs allege that Defendants failed to
    pay what is called “Spread of Hours Pay” under the NY Comp. Codes R & Regs Titl 12
    146.2.4(a) or the “Minimum Wage Order for Miscellaneous Industries and Occupations.” This
    Order states “an employee s hall received one hour’s pay at the basic minimum hourly wage
    rate, in addition to the minimum wage required n this Party for any day in which” (a) the spread
    of hours exceeds 10 hours.

    The Plaintiffs are entitled to recover one hour at the New York State minimum wage for each
    shift in which you find the Plaintiffs worked ten or more hours in a day. The New York State
    minimum wage was $8.75 from January 1, 2015 to December 30th 2015 and $9.00 per hour
    from December 31, 2015 to December 30th, 2016.

    Plaintiffs allege that Defendants failed to provide proper wage notices under the New York
    Labor Law (“NYLL”) Section 195 (1) and Section 195(3).

    The New York Labor Law Section 195 (1) states that every employer shall provide his or her
    employees, in writing in English and in the language identified by each employee as the
    primary language of such employee at the time of hiring a notice containing the rate of pay
    and basis, any allowances claimed including tip, meal or lodgings, the regular pay day,
    designated by the employer, the name of the employer, any “doing business as “ names used
    by the employer, the physical address of the employer’s main office, telephone of the
    employer.
Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 14 of 16 PageID #: 108




    The New York Labor Law Section 195 (3) states that an employer shall give each employee
    with a statement with every payment of wages consisting of the dates of work covered by that
    payment of wages; name of employee, name of employer, address and phone number of
    employer, rate or rates of pay and basis thereof, whether paid by the hour shift, day week as
    well as any allowances taken or deducted from wages. This is commonly referred to as a “pay
    stub.”

    If you find that the Defendants failed to provide a proper pay stub to employees with the
    information required under the New York Labor Law, you may award $250 per workday in
    which the pay stubs were not proper up to a maximum of $5,000.00 for each Plaintiff.

     The parties have stipulated that Defendants did not provide a notice compliant with New York
    Labor Law 195(1) and you may consider it established. As such, each Plaintiffs is entitled to
    recover $100 per workday in which the notice was not provided during their employment up
    to a maximum of $5,000.00 for each Plaintiff.

    SPECIAL INTERROGATORIES TO THE JURY
    Do you find from a preponderance of the evidence:
    1 That Plaintiff Bonikos was an employee [engaged in commerce or in the production of goods
    for commerce] [employed by an enterprise engaged in commerce or in the production of goods
    for commerce]?
     Answer Yes or No                                                                                 _



    2 That the [Defendants failed to pay Plaintiff Bonikos the overtime pay required by federal
    and state law]?
     Answer Yes or No                                                                                 _



     [Note:                 If you answered ‘No’ to either of the preceding questions you need not answer
                            the remaining questions.]



    3 That Plaintiff Bonikos was exempt from the Fair Labor Standards Act as an [describe
    pertinent exemption, i.e., “administrative,” “executive”] employee?
     Answer Yes or No                                                                                 _



     [Note:                 If you answered ‘Yes’ to the preceding question you need not answer the
                            remaining questions.]



    4 That the employer either knew or showed reckless disregard for whether its conduct was
Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 15 of 16 PageID #: 109



    prohibited by the FLSA?
     Answer Yes or No                                                                                   _

     5. That the employer failed to provide “Spread of Hours” Pay under the New York Labor Law?
           Answer Yes or No

    6. That the employer failed to provide proper “Wage Notices” under the New York Labor
    Law Section 195(3)?



    5 That the Plaintiff should be awarded ____________________ as the Plaintiff’s damages.
    SO SAY WE ALL.
    ____________________ Foreperson DATED: ____________________


    Do you find from a preponderance of the evidence:
    1 That Plaintiff Shaholli was an employee [engaged in commerce or in the production of goods
    for commerce] [employed by an enterprise engaged in commerce or in the production of goods
    for commerce]?
     Answer Yes or No                                                                                   _



    2 That the [Defendant failed to pay Plaintiff Shaholli the overtime pay required by federal and
    state law]?
     Answer Yes or No                                                                                   _



     [Note:                   If you answered ‘No’ to either of the preceding questions you need not answer
                              the remaining questions.]



    3 That Plaintiff Shaholli was exempt from the Fair Labor Standards Act as an [describe
    pertinent exemption, i.e., “administrative,” “executive”] employee?
     Answer Yes or No                                                                                   _



     [Note:                   If you answered ‘Yes’ to the preceding question you need not answer the
                              remaining questions.]



    4 That the employer either knew or showed reckless disregard for whether its conduct was
    prohibited by the FLSA?
     Answer Yes or No                                                                                   _
Case 1:17-cv-06076-ARR-RER Document 30 Filed 10/12/18 Page 16 of 16 PageID #: 110



     5. That the employer failed to provide “Spread of Hours” Pay under the New York Labor Law?
           Answer Yes or No

    6. That the employer failed to provide proper “Wage Notices” under the New York Labor
    Law Section 195(3)?



    5 That Plaintiff Shaholli should be awarded ____________________ as the Plaintiff’s
    damages.

    SO SAY WE ALL.
    ____________________ Foreperson DATED: ____________________




     Relief Sought



     SO ORDERED.


                                                                  U.S.D.J.
     Dated: Brooklyn, New York
                         , 20____
